Citation Nr: 0921865	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for weight gain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from December 1990 to 
June 1991.  He also served as a member of a reserve component 
with periods of active duty for training and inactive duty 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1994 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in July 1995.  A transcript of the hearing is of 
record.

The case was remanded by the Board in November 2000 and 
December 2005 for additional development.

In February 2009, the Veteran submitted new evidence in the 
form of a statement indicating that he has been approved for 
benefits from the Social Security Administration (SSA).  The 
statement indicates that the Veteran believed that he was 
granted benefits, in part, because of the diagnosis of PTSD.  
Included with the letter is a notice from SSA dated in 
November 2008 approving the Veteran for Supplemental Security 
Income based on disability.  Because any records held by SSA 
could have a direct bearing on all of the issues on appeal 
here, the Board must remand so that any available SSA records 
may be obtained in order to ensure that the Veteran receives 
the due process to which he is entitled.  

The Veteran's statement also includes the addresses for two 
soldiers who the Veteran contends can corroborate one of his 
claimed stressors.  In accordance with the Board's December 
2005 remand, the appeals management center (AMC) in February 
2006 informed the Veteran that he could submit lay statements 
to corroborate his stressors, and provided the Veteran with 
forms for the soldiers to fill out.  See Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  The record does not 
show that the Veteran has provided any statements from the 
soldiers he identified.  On remand, the Veteran should be 
reminded that he is the one who should obtain the statements.  

Additionally, as noted in the Board's November 2005 remand, 
in view of the possibility of a corroborating statement 
regarding the Veteran's claimed stressor(s), it may be 
necessary to conduct an additional examination of the 
Veteran.  Accordingly, if any corroborating evidence is 
submitted, the Veteran should be scheduled for a new VA 
psychiatric examination to determine if he has PTSD related 
to any verified in-service stressor(s).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's representative 
of any information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim for 
service connection; (2) that VA will seek 
to provide; and (3) that the claimant is 
expected to provide.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Specifically, the Veteran should be asked 
to provide verifying statements from those 
military personnel he has identified as 
being witnesses to one of his in-service 
stressful experiences, or any other 
individuals who may be able to provide 
direct corroborative evidence of the 
claimed in-service stressors.

2.  The AOJ should contact the Veteran and 
obtain details of any SSA claim, past or 
present.  The AOJ should then contact SSA 
and obtain any records that are 
potentially related to the Veteran's 
weight gain, fatigue, or PTSD, including 
all records relied on to make a 
determination that the Veteran met the 
medical requirements for Supplemental 
Security Income payments.  

3.  In the event that additional evidence 
furnished by the Veteran or developed as a 
result of any additional submissions, 
refers to his claimed in-service 
stressor(s), the Veteran should undergo a 
new VA psychiatric examination.  The 
claims file should be reviewed by the 
examiner.

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
thereafter review the Veteran's claims 
file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any 
diagnosis of PTSD and should comment upon 
the link between the current 
symptomatology and any corroborated in-
service stressor(s).  A complete rationale 
should be provided for all opinions 
expressed.

(The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).)  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

